Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 1 of 15 PageID 110




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


THOMAS EUGENE BERRY,

      Plaintiff,

v.                                             Case No. 3:20-cv-261-MMH-JBT

OFC. KEITH and OFC.
MCKENZIE,

      Defendants.


                                   ORDER

                                   I. Status

      Plaintiff Thomas Eugene Berry, an inmate in the custody of the Florida

Department of Corrections (FDOC), initiated this action on March 12, 2020,

under the mailbox rule, by filing a pro se Civil Rights Complaint (Doc. 1;

Complaint) pursuant to 42 U.S.C. § 1983. As Defendants, Berry sues Columbia

Correctional Institution Officers Coty McKenzie and Kenneth Keith

(collectively, Defendants) in their individual capacities. Complaint at 1. Berry

asserts Defendants violated his Eighth Amendment right to be free from cruel

and unusual punishment when they used excessive force on him. See generally

id. As relief, Berry seeks $25,000 from each Defendant. Id. at 5.
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 2 of 15 PageID 111




      Defendants’ previously moved to dismiss the Complaint, arguing that

Berry failed to exhaust his administrative remedies. Doc. 11. The Court denied

that motion, but advised Defendants that “if [they] can obtain the relevant

grievances or establish by reference to other documentation obtained from the

FDOC that Berry failed to exhaust,” they may renew the motion to dismiss

based on exhaustion. See Order (Doc. 17).

      Before the Court is Defendants’ Amended Motion to Dismiss. See

Defendants’ Amended Motion to Dismiss Plaintiff’s Complaint (Doc. 18;

Amended Motion). The Court advised Berry that the granting of a motion to

dismiss would be an adjudication of the case that could foreclose subsequent

litigation on the matter and allowed him to respond to the Amended Motion.

See Order of Special Appointment; Directing Service of Process upon

Defendants; Notice to Plaintiff (Doc. 6.); see also Doc. 17 at 9. Berry filed his

response in opposition to the Amended Motion. See Plaintiff’s Response to

Defendants’ Motion to Dismiss (Doc. 19; Response). Defendants’ Amended

Motion is ripe for review.

                             II. Berry’s Allegations

      In his Complaint, Berry alleges that on February 4, 2020, while housed

at Columbia Correctional Institution, Defendants “sprayed [Berry] with

chemical agents without [Berry] violating any F.A.C. Chap. 33 Rules [and]



                                       2
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 3 of 15 PageID 112




[b]efore giving [him] a verbal order to submit to hand restraints.” Complaint

at 4. Berry sates,

            I [was] on my way to an afternoon call-out when I was
            stopped by Ofc. K[ei]th and asked “where are you
            going” and I told him to my callout. He then repeated
            his question and I gave the same response. At this time
            I was about to proceed to Ofc. Kirby who was assigned
            to center gate to tell him I had a chapel call-out and
            that’s when these defendants started administering
            chemical agents to my person. Please review all
            possible footage of the cameras. They don’t lie.

Id. at 5. He contends that Defendants violated his rights under the Eighth

Amendment’s prohibition against cruel and unusual punishment. Id. at 3. As

a result of Defendants’ actions, Berry asserts he now suffers from severe post-

traumatic stress disorder that requires medication; he has trouble sleeping and

eating; and is “hearing distant voices.” Id. at 5.

            III. Summary of Parties’ Positions on Exhaustion

      Defendants request dismissal of Berry’s claims against them because

Berry failed to exhaust his administrative remedies, as required by the Prison

Litigation Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983

lawsuit. Amended Motion at 3-7. Defendants assert that Berry did not exhaust

his administrative remedies because he failed to complete the third step of the

FDOC’s grievance process before initiating this action. Amended Motion at 9.

Specifically, they allege that in his Complaint, Berry admits he filed this

lawsuit before he received a response to his administrative appeal. Id. at 7.

                                        3
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 4 of 15 PageID 113




They also argue that Berry filed his Complaint on the same day that he filed

his administrative appeal, and thus, he did not wait the required response time

before seeking relief with the Court. Id. at 7.

      In the alternative, Defendants argue that “even if [Berry] had waited the

required time to properly exhaust before filing the instant [C]omplaint, the

grievances refer only to the disciplinary report at issue in this case, not an

excessive use of force claim.” Id. at n.4. In support of their Amended Motion,

Defendants provide a formal grievance, an administrative appeal, and the

department’s respective responses.

      First, Defendants provide Berry’s February 11, 2020 formal grievance

(log # 2002-251-053)1, which states the following in pertinent part:

            This is an appeal to D.R. Log #251-200143. On 2/11/20
            I was found guilty for allegedly violating FAC Chap.
            33-601314(6-1) based on the foregoing facts. I am
            respectfully asking that the teams finding of guilt be
            vacated and that the D.R. be removed from my file.
            Facts: on 2/4/20 while walking through center gate in
            route to a chapel call-out I was stopped by Ofc. Keith
            who asked me where I was going. I advised Ofc. Keith
            that I was reporting to my call-out. I then proceed to
            speak with Ofc. Kirby who was assigned to center gate
            post. At this time Ofc. Keith and McKenzie began to
            spray me with chemical agents for reasons unknown.
            In the D.R. I received[,] Ofc. Keith alleged, albeit
            falsely, that he had given me a verbal order to submit

      1 The copy of this formal grievance that Defendants attach to their
Amended Motion lacks the log # (Doc. 18-1 at 5), but Berry provides other
copies of the same formal grievance that contain the designated log # 2002-
251-053 (Doc. 1-2 at 2; Doc. 19-1 at 3).
                                        4
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 5 of 15 PageID 114




              to hand restraints and that I had refused however
              even though the disciplinary team found me guilty, the
              procedural errors in the writing of the D.R. is enough
              to overturn the teams finding and vacate the D.R. (1)
              In the D.R. it was alleged by Ofc. Keith that I was
              given a verbal order to “cuff up” and that I simply
              refused. . . . In his D.R. Ofc. Keith failed to provide any
              specific as to “why” I was being given an order to “cuff
              up” or what I had done wrong to initiate such an order.
              . . . [I]t should be noted that no other report was
              written alleging any other rule violations concerning
              the alleged incident. (2) additionally, Ofc. Keith never
              stated in the D.R. why he was at center gate even
              though he was assigned as P-Dorm housing
              supervisor. Furthermore, even though two other ofc’s
              were present (ofc. Kirby and McKenzie) and McKenzie
              was even involved in the incident, their names are not
              mentioned in the D.R. which is contrary to the
              provisions of FAC Chap. 33-601.304. . . . I am
              respectfully asking that this D.R. be overturned and
              removed from my file. . . .

Doc. 18-1. On February 18, 2020, the warden denied Berry’s formal grievance

as follows:

              Your request for Administrative Remedy or Appeal
              has been received, reviewed and evaluated. Per the
              Inmate Handbook In the General Institutional Rules
              Section it states in part, “1. Inmates are required to
              comply with all applicable provisions of Institutional
              Operating Procedures, Department of Corrections
              Policy and Procedure Directives, and Rules of the
              Department of Corrections, as well as any verbal or
              written order from any staff member or other assigned
              supervisor”. You were given a lawful, verbal command
              by Officer K. Keith and you refused to comply.
              Therefore, your formal grievance is denied. Based on
              the foregoing, your request for administrative remedy
              is denied. . . .


                                          5
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 6 of 15 PageID 115




Doc. 18-1 at 4.

      Defendants also attach Berry’s February 19, 2020 administrative appeal

(log # 20-6-07747), which provides the following:

            This [is] an appeal to formal grievance log # 2002-251-
            053, attached.

            The facts stated on the formal grievance are re-stated,
            re-adopted and incorporated by reference as attached
            ....

Id. at 3. On March 10, 2020, the Secretary denied Berry’s appeal (log # 20-6-

07747), explaining the following:

            Your administrative appeal has been reviewed and
            evaluated. The response that you received at the
            institutional level has been reviewed and is found to
            appropriately address the concerns that you raised at
            the institutional level as well as the Central Office
            level.

            You have not presented sufficient evidence or
            information to warrant overturning the disciplinary
            report.

            Upon review, all pertinent information for a clear
            understanding of the charges (6-1) is presented within
            the report.

            Furthermore, there is no requirement to list any
            and/or all witnesses within the statement of facts.
            Therefore, it is the [sic] responsibility to request for
            any witnesses.

            You have not presented any evidence to substantiate
            your claim that the reporting officer furnished false
            information in his/her statement of facts.


                                       6
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 7 of 15 PageID 116




            Other than explaining your guilt, you have not
            provided this office with any new information or
            mitigating factors not otherwise available to or known
            by the disciplinary team at the time of their review and
            action in connection with the rule infraction in
            question.

            Your administrative appeal is denied.

Id. at 2.

      In his Response, Berry argues that he completed the three-step

grievance process to fully exhaust his administrative remedies before filing

suit. Response at 1-2. In support of that assertion, he argues that he filed an

informal grievance (log # 257-2002-0082) on February 9, 2020. Doc. 19-1 at 2.

In that informal grievance, Berry stated the following:

                   I am claiming intentional misconduct on Ofc.
            Keith, KKMII who has recently used a use of force on
            me with Ofc. McKenzie on 2/4/20 at the center gate
            (poppa dormside) around 13:40 hrs. as I was reporting
            to a chapel call-out. This has really caused me a very
            high level of post traumatic stress disorder because I
            don’t really know the next staff member who may do
            the same as he did. He never submitted, indicated, or
            said in his report the rule or rules of the D.O.C. that I
            had violated or any unusual behavior I may have had
            for his reason to ask me to submit to hand restraints
            that is clearly unknown. Please review the camera
            before making your decision.

Doc. 19-1 at 2; see also Doc. 1-1 at 1. On February 19, 2020, officials denied the

informal grievance, stating, “this use of force was reported and documented.”

Doc. 19-1 at 2.


                                        7
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 8 of 15 PageID 117




      Then relying on the same formal grievance and appeal that Defendants

provided, Berry argues that he completed the three-step grievance process. See

Doc. 19-1. He asserts that on February 11, 2020, he filed “his second grievance

to the warden and it was logged as 2002-251-053.” Response at 1. The warden

denied that grievance (log # 2002-251-053) on February 18, 2020. Id. Finally,

Berry argues that on February 19, 2020, he filed “his final grievance to the

Secretary” who “logged it as 20-6-07747.” Id.; see also Doc. 19-1 at 3-6.

According to Berry, the Secretary denied his final grievance on March 10, 2020.

Response at 1. Berry filed the Complaint two days later, on March 12, 2020.

Complaint at 1.

                                IV. Analysis

      The PLRA requires Berry to exhaust his available administrative

remedies before pursuing a § 1983 claim about prison conditions. See 42 U.S.C.

§ 1997e(a) (“No action shall be brought with respect to prison conditions under

section 1983 . . . until such administrative remedies as are available are

exhausted.”); see also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006) (noting that

a prisoner must exhaust administrative remedies before challenging the

conditions of confinement, and concluding that the PLRA demands “proper

exhaustion”). Nevertheless, Berry need not “specially plead or demonstrate

exhaustion in [his] complaint[].” See Jones v. Bock, 549 U.S. 199, 216 (2007).



                                      8
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 9 of 15 PageID 118




Instead, the United States Supreme Court has recognized that “failure to

exhaust is an affirmative defense under the PLRA[.]” Id.

      Importantly, exhaustion of available administrative remedies is “a

precondition to an adjudication on the merits.” Bryant v. Rich, 530 F.3d 1368,

1374 (11th Cir. 2008). See also Jones, 549 U.S. at 211. The Supreme Court has

instructed   that   while   “the   PLRA      exhaustion   requirement    is   not

jurisdictional[,]” Woodford, 548 U.S. at 101, “exhaustion is mandatory . . . and

unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

(11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211). Not only is there

a recognized exhaustion requirement, “the PLRA . . . requires proper

exhaustion” as set forth in applicable administrative rules and policies of the

institution. Woodford, 548 U.S. at 93.

                   Because exhaustion requirements are designed
             to deal with parties who do not want to exhaust,
             administrative law creates an incentive for these
             parties to do what they would otherwise prefer not to
             do, namely, to give the agency a fair and full
             opportunity      to     adjudicate     their    claims.
             Administrative law does this by requiring proper
             exhaustion of administrative remedies, which “means
             using all steps that the agency holds out, and doing so
             properly (so that the agency addresses the issues on
             the merits).”

Id. at 90 (citation omitted). Indeed, “[p]roper exhaustion demands compliance

with an agency’s deadlines and other critical procedural rules[.]” Id.



                                         9
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 10 of 15 PageID 119




       Because failure to exhaust administrative remedies is an affirmative

 defense, Defendants bear “the burden of proving that [Berry] has failed to

 exhaust his available administrative remedies.” Turner v. Burnside, 541 F.3d

 1077, 1082 (11th Cir. 2008). The Eleventh Circuit has articulated a two-step

 process that the Court must employ when examining the issue of exhaustion

 of administrative remedies.

                    In Turner v. Burnside we established a two-step
             process for resolving motions to dismiss prisoner
             lawsuits for failure to exhaust. 541 F.3d at 1082. First,
             district courts look to the factual allegations in the
             motion to dismiss and those in the prisoner’s response
             and accept the prisoner’s view of the facts as true. The
             court should dismiss if the facts as stated by the
             prisoner show a failure to exhaust. Id. Second, if
             dismissal is not warranted on the prisoner’s view of
             the facts, the court makes specific findings to resolve
             disputes of fact, and should dismiss if, based on those
             findings, defendants have shown a failure to exhaust.
             Id. at 1082–83; see also id. at 1082 (explaining that
             defendants bear the burden of showing a failure to
             exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015).

       State law “determines what steps are required to exhaust.” Dimanche v.

 Brown, 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218

 (stating that “it is the prison’s requirements, and not the PLRA, that define

 the boundaries of proper exhaustion”). The FDOC provides inmates with a

 three-step grievance process for exhausting administrative remedies. As the

 Eleventh Circuit has described it:

                                        10
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 11 of 15 PageID 120




                   The grievance procedure applicable to Florida
             prisoners is set out in § 33-103 of the Florida
             Administrative Code. Section 33-103 contemplates a
             three-step sequential grievance procedure: (1)
             informal grievance; (2) formal grievance; and then (3)
             administrative appeal. Dimanche, 783 F.3d at 1211.
             Informal grievances are handled by the staff member
             responsible for the particular area of the problem at
             the institution; formal grievances are handled by the
             warden of the institution; and administrative appeals
             are handled by the Office of the Secretary of the
             FDOC. See Fla. Admin. Code. §§ 33-103.005–103.007.
             To exhaust these remedies, prisoners ordinarily must
             complete these steps in order and within the time
             limits set forth in § 33-103.011, and must either
             receive a response or wait a certain period of time
             before proceeding to the next step. See id. § 33-
             103.011(4).

 Pavao, 679 F. App’x at 824.

       Because the factual allegations in Berry’s Response conflict with

 Defendants’ factual allegations, the Court, accepting Berry’s view of the facts

 as true, finds dismissal of the claims against Defendants for lack of exhaustion

 is not warranted at the first step of Turner. Thus, the Court will proceed to

 Turner’s second step and make specific findings to resolve the disputed factual

 issues related to exhaustion.

       First, Defendants argue that Berry failed to exhaust his administrative

 remedies because Berry filed the Complaint before he received a response to

 the administrative appeal (log # 20-6-07747) or before the response time

 expired. Amended Motion at 7. The Court rejects Defendants’ argument.


                                       11
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 12 of 15 PageID 121




 Indeed, on March 10, 2020, the Secretary denied the administrative appeal (log

 # 20-6-07747) and in his Response, Berry alleges that the denial was returned

 to him on that day.2 Doc. 18-1 at 2; Response at 1. Berry filed the Complaint

 two days later on March 12, 2020.

       Second, Defendants argue that “even if [Berry] waited the required time

 to properly exhaust before filing the instant [C]omplaint, the grievances refer

 only to the disciplinary report at issue in this case, not an excessive use of force

 claim.”3 Amended Motion at 7 n.4. This Court agrees. Only the February 9,

 2020 informal grievance (log # 257-2002-0082) relates to the Eighth

 Amendment claim against Defendants. Doc. 1-1 at 1at 1; Doc. 19-1 at 2. And

 the record demonstrates that Berry did not adequately pursue his

 administrative remedies regarding that Eighth Amendment claim in the

 formal grievance (log # 2002-251-053) and the administrative appeal (log # 20-

 6-07747) that he filed thereafter. To that end, the Court highlights two

 procedural and substantive facts that show Berry’s failure to exhaust.




       2The Court notes that while the Secretary’s denial of administrative
 appeal (log # 20-6-07747) also contains a stamp date of March 13, 2020,
 Defendants do not argue that Berry received the denial on March 13, 2020, nor
 do they otherwise counter Berry’s argument that the denial was returned to
 him on March 10, 2020.

       3The only claim that Berry raises in his Complaint is the Eighth
 Amendment excessive force claim involving the February 4, 2020 use of
 chemical agents. See generally Complaint.
                                         12
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 13 of 15 PageID 122




       First, Berry submitted formal grievance (log # 2002-251-053) on

 February 11, 2020, eight days before the department denied his informal

 grievance (log # 257-2002-0082). Second, and likely of more import, the formal

 grievance (log # 2002-251-053) and the administrative appeal (log # 20-6-

 07747) involved a February 11, 2020 disciplinary report that Berry sought to

 overturn. Although the formal grievance (log # 2002-251-053) references the

 February 4, 2020 alleged use of force, it is evident from Berry’s request for

 relief therein that he was asking prison officials to investigate his disciplinary

 report proceedings. See Doc. 19-1 at 3. It is also evident from the institutional

 response that prison officials did not interpret Berry’s formal grievance as a

 complaint about excessive force or an Eighth Amendment violation, but as a

 grievance challenging the alleged false disciplinary report and unfair

 disciplinary proceedings. Further, Berry’s administrative appeal (log # 20-6-

 07747) focused solely on the allegations stated in his formal grievance (log #

 2002-251-053), and the Secretary’s denial of the appeal states Berry failed to

 “present sufficient evidence or information to warrant overturning the

 disciplinary report.” Doc. 18-1 at 2-3.

       The purpose of the grievance procedure and exhaustion requirement is

 to alert prison officials to problems and allow prison officials time and

 opportunity to address complaints internally before seeking judicial

 intervention. Woodford, 548 U.S. at 93; see also Jones, 549 U.S. at 219 (noting

                                           13
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 14 of 15 PageID 123




 that the primary purpose of the exhaustion requirement is “to alert prison

 officials to a problem, not to provide personal notice to a particular official that

 he may be sued”). Neither Berry’s formal grievance nor his grievance appeal

 asked prison officials to look into the alleged use of excessive force but instead

 requested that his “D.R. be overturned and removed from” his file. For these

 reasons, Berry has not properly exhausted his Eighth Amendment claims

 against Defendants. As such, Defendants’ Amended Motion is due to be

 granted and this case is dismissed without prejudice.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.    Defendants’ Amended Motion to Dismiss Plaintiff’s Complaint

 (Doc. 18) is GRANTED.

       2.    The claims against Defendants Coty McKenzie and Kenneth Keith

 are DISMISSED without prejudice.

       3.    Berry’s Motion for Permission to Amend Complaint (Doc. 25) is

 DENIED. He seeks to amend his underlying excessive force claims to add

 allegations regarding his physical injury; however, his proposed amendment

 would not cure his failure to exhaust those claims.




                                         14
Case 3:20-cv-00261-MMH-JBT Document 26 Filed 04/21/21 Page 15 of 15 PageID 124




         4.   The Clerk shall enter judgment dismissing this case without

 prejudice, terminate any pending motions, and close the file.

         DONE AND ORDERED at Jacksonville, Florida, this 21st day of April,

 2021.




 Jax-7

 C:      Thomas Eugene Berry, #TO9514
         Lindsey Miller-Hailey, Esq.




                                       15
